.,
                                                                                  178



                  OFFICE   OF   THE   ATTORNEY     GENERAL   OF TEXAS
                                          AUSTIN
     QROVERSELLERS
     ArrORHcY
            QKNNLR*L



     Honorabla H. Pet Xdbwdr
     Civil DIrtrio Attorney
     Dallar Uountf
     Dallas, Texa8

     ATTBmzOllr     Eonorehle    wsmn     8.    Qook,
                    A~lriotentMrtriet          Attoner
                                                                  n
     Dear Sir8




          We hate reaeivod
     1946, relative to the
     for the very able bri
     It was oi great he1
     qusetlons.
                                                          rise the faotr ad
                                                           inroad bonds for the
                                                           n pub110 roads rlld
                                                              lng rights-of-wep
                                                 r State and Federal Highways
                                                  In said Oountp, end eoqubing
                                                 ounty roads now or to bo here+
                                                     The elsotlon order llated
                                                              soosedr of the
                                                               ing parsgraph

                      muoh a8 the Olty or Dallaa haa reoently
          extended its aorporets 15mit8 oonsiderabl     and also
          nweroulr towns have bean inonrporated, w hP oh   inoludo
          muoh ot the Improvement8 lterted by Dallas County the
          Co~ty ia In doubt 88 to ita authority to expend &hla
          bond money within the limits Of the BUlniOip~litie8.
                         8hall rppreolete your opinion at ycur
          WCYe,~~~-$herefors,
          earliest oonvenlenoe.*
                                                                              179’   *.


Eon, ?l. Pat Edwards - Pap        2



       The quo&Am8      rhloh you waut   this   departmmt   to armwmlfare
a8   ;tollow8r

     1. DQM a oouaty have the legal right to roqulro   prtqerty
In an inoorporated town or oity far rtate highway purpooor by
oondemnrtlon?

     2. Does a oaktO hate thi legal rig&% to 6oqairo property
in an lnoerporated tmm or oity ?or 8tato highmy prtrpooer br
purohru?


     3.  If the answer to either o? the rbove que88lon8 18 in
the o??lrmtlre, om tho 008t thereo? be paid aut o? the prooeedo
of the road beads aontilononsd in tho waoldt parqrap h?

     4.’ I? qur8tioa 3 18 an8nrl*d in the aegatlve, what oountr
?ulldrEm3 tw 8a owu?

       Thir departmeat    had qtiostlon 1 before It in a reoon8 opinion,
                                  o? which 18 herewith onolosed. ~~rrod
                                     qPe6tlon ir answered In the negative.
       T~nisg HOW to geur 8eoond quutlon, It la a general propoaf-
tlon of law that the jmledl~tlon 8ab omtrol over the r8mek        of
a taia o o r p o r ao itp
                      t8Qo r to m Islxelaslnl~ in that oity Or town.
Artloles 1016 1066, 1201, and 1202, V. A. 0. 8. However UQQ~
this mesa thai the oousty under its general power to e&s&i8h
6ad maintain oounby roads till aever have the authorltp to eon-
8truot   or impr~vo reads wlthln the llmlta o? a muniolpal oorporr-
tlon? Wo think that the oosu hold otherwlse.

       Artlolb 6703, V.    A,   0. B., glror the otxmi8sl0nera* oourt
authority and control over the county road8 end al.1 8treats and
alley8 ia oltirr and inoorporeted towns rhloh have no de faoto
munioipal gov~rnmeat 5.ntho aotlte disohargq o? their oifiolal
dntler.
     In the lrrly OHM o? Bate vr SOEWII,18 ‘hr. S7l, (Ioa8e
firmly eatablirhed and olted m6nt tlaea, the Bapreme Court adopted
the oplaion of ahe lower ootart,uhloh in dealing Prlthoountg mad8
in inoorporeted &tie* .etated, in pertr
              *rr.untilthe tovm oounolla~~r under tkm authorltr
       oonferred by it8 charter, the gmoral authority o? tim
       oounty   ooart over the rubjoet    mditer    ooatimea    to lriab,
       rnQ my be oxerolsed,      It   18 only    when  both  bodies attempt
       to sot ln opposltlon to,     and  in  sonfllot     with Qsoh other,
       that the power and authority of oae muat oeam end yield
       to that or the other, and In suoh a 8tate of thing8, I aa
       of the opiaion that the authority o? the Oounty oourt mult
       yield to that of the town 0oun0~1.”
                                                                                  180

Hon. B. Pat Edwards - Page 3


         Whet i8 tbo import of tha above language?               It 1s olmr      to
   that it moans that the oity
t8.I                            and the oountf mny uork together
with rapat   to aounty roads ~4thin the city, and only upon a
aonflfot bbtwban the oity and tb, aounty is the authority @ the
oounty o verluoh roads done rway with.
     The oourt in the oaM of &%th v. oathey, 226 3. ‘N. 158,
oonaidorad SubdivlaUon 6 ot Artiole 2241, tprnon'a Saylea*
Tore8 Civil BtStUteb 1914 (Subdiv.6, Art. 2351, Rsviaad ci~ll
St(ltutb~oi 1925), whidh daalt with the QQW~XS of tb ooBIpriaaion-
era* aaurt and provided as tollowat

           "(6) To r~~erolee$eueral aontrol and auporlntondenoe
         over all roads, hl&hwsya, ferrioa 4nd bridges in their
         00untlea.*
         The aourt hrd the following to my:
                      .,
                 *~f~rubditinion 6 ilr&ton    p o werto lxeroiae
         oontrol aud luperiatmdonoo      OYU? all roads and high-
         ways in the aountlar. This ir Subjeot to tha powara
         usually    Qraated to oities and towna ov4r streets, eta,,.
         within ita limits, when lb ebooaea to take jurlsaiotion
         and the oity or town    am8 proper to exorolsa aooh powers.
         Rut wham the oit or town do44 not dean It proper to
         lreroiae lueh jurIsdiotlon, and does not objeot to,the
         oount     &roping up laah road  or atrert,   the oou~ty km4
         the r i@at to do ao."
     The oourt aited 3tiatsv. Jones,              uupra, and quoted at length
rrom the opinfon.
         Ta    the ae44  of Bughas v, Uountp Uoamiseionrrst Court of
Barrio        $tounty, 33 3. W. (2d) 818, the question hsforr the oourt
x~n tLu, lealltl of an egrrament between Earris County                       and the
City oi HoustQn           ahereby    the oounty‘agremd     to    eontribute    $25,000
as    iterpart of the oorf of widening and oth*rafee lmprovin~ Yala
Street, a oounty road whioh has boon taken in by tho Oitg of
Houston      By extending         its boundrrira. The oourt           quot4b at   length
from    Stat4   v.   Jones      and  snlith tr    Cathey, aupra,     and held that tha
agreement WIS ontiroly logel. Blr quote the Zollowil3gexoergta
fxom the opinion O? the Mt:
                 *Th county  ha8 by ?irtUo of the ~XWI~IOXUJ of
         the pAera      lawa oi f,hiaState, as well 48 by the
         Harris oounty looal road law, the right to expend its
         funda in the FmpxovamsAt Oi a at&Wet WithiA the OOrpOr4te
         limit8 of a oity which is also a pub110 road of the OOUAtY,
         0~~00irrily  SO v&en auoh improvwnsnt is done with the con-
         #eAt aAd invitation of the Oitg authorltiea.
Eon. 8. Pat Edmrda         - Page 4



           l*fn the ease at bar, it la cot nooeaaery to
     aaaum*  an rbsonor of 00nR10t.         tt   4pp44ra    ltiixmatln-
     1~ that there is lntlrlraword.            89 that ovea if it 8o
     assume4 that thr pawar    to exoroia        ooatrol    OIW   a awed
     is 4 neoeosary pradioata tor findcl6 authority to ex-
     pfbnd oauntg fun68 la lmprovilrga tatr8rt--yhiohwa have
     8houa la rat a* all tru*--tbo        law am         doolared that
     Sueh'pow4r &*a ltiaii in t& Sounbf;71 la tcwporarlly
     in lbepaocr 8o lane 88 the eltr oxarofara its right, but
     0~011 Uad*r th4 g4asral 14~. rhor4 the oity naitra its
     right, the gjemral  power    of the oountf la fully res%ored
     sot3it may eaut?meooatrol and aupw~ntaadsnao               over waya
     wft4a   the dty,


              **Upon bhbrnbol4 84~.       we S~O of bhe opfoioa that
     y&w ecmdoatonerar           oowt weld not hem         authority,
     wlthout tho oon8ent rad rapulrroenae 02 the olty oounoila
     of the oitiea or tow.8 in th4 oouaty  to oonatruot xoada
     within    ouch    oitlra   or time    ualeaa   ib   might   be in *
     oity or iaaorporatrd towa &     whicrhtram some uciuaa there
     is not a de faato mualoipal overnataatin the activ4 die-
     ohargo af thetb  orPfloi41dotP 48." Yfo think, howaver,
     that with tlm conarnt o? the 4itl oounSll8 theym$ght
     aonatrual or 60-o m-at* in oonatruating   roads through
     auab tome or sib40s. t

           *In Hez&a eountp bhero arc a dolti mmloipallbiarr.
     If tha oontontiona of ooune81 ior 8pQ4llRRt,Rr4 oorr44t.
     bh4 oountf of Harris Stead8 powrlesr to e~snd a dollar
     on roada through aaoh aualoipalitlea. It would be acin-
       sllrd bo leave gaps 1s irnortaat hlghwapa, evm t bough
     f t is lr ulo ua
                    and able to L prom the *ema out oi its
     road fund, allamm bhhaugb tbr muRl&mllby     OOAoOrnOd
     la uflliag 8nd anxioru it should do soI


          ‘The weight of authority sums to indiaate that
     under the g8nimsl law the aountiea have the aonatitu-
     tion4l 8nil8tatutory   ponor to axprna th4ir ro4ikfunda
     in th4 improwmenb    of theL  ~ocrda whioh 'pass through
     4 munloiplitp, au% that thay have bh4 right      to improve
     auoh roads, though they be stneta of auohmuniai allties,
     with the coneant of the munioipallti4a. State vb 0ones,
     1.8Tex. S7br E#altb v. Cathoy (l’em.,OivrAyp.),  226~S.W.
     1581 B44artt.,Bllaa Gountg (Tex,Uir~App.I,266 3?W. 540.
              II
               ..III
li
 ,



                                                                                  182

                         ,
                      Court ha& the iollowlry quratloa b~?op~ $t la
         ‘Our Suprrlai,
     tha.0888 Oi CitJ 0f ~~Ok~DFid$~ V. StdphtN38UotInt~,40 3. W.
     (241 '43:.
              Wobar the Oonatltutlon aad law of thla atate
         doer tha oonPniaalolura*oowt    of l a o ua tyhat. the
         authorltl to axpen& aountr   road iunda fop tbm kprw+
         mBt of tha atreata of lnoorporated oiticseaa4 towns
         boat& in auah Qounty, where auah 8Qr eta arq ommWi-
         lnglixik~, and $ntegrsl prta as counta9 road8 or atato
         h.lghWj-89"

          The wurt       held aa tollowar
               *Aftor   IIoarefalilBtantlgUtla5 or the authozdtlel,
          inaludir& the Conatltutlon rad lan ot this ate&e, we
          have rawhe the ooaolu8loothat the ooamlaeioaa~a~
          aourt dear hava lawful authorlt~ tompond oomty road
          bead fund@  for   the kapxovimrrnt    or olty &meet8 where
          8UOh StiWtr iQT8I:13tO@*l        pgTt8 oi OOUBtJ FOld8 O?
          mtatr hi@w      I, rhea maah i      OlbMBt#   WI aad. With-
          out oonfllstY ng with the fur       62atlan ef tha mu~le$ 1m
                                           4f.i
          ity, Of With it8 0OBEedt Or epprotal.        sWtiOB  52, ct.
          3, Teraa Conatitutlon~ State       v. Jonear,18 ?!ex,874f
          Smith T. cathey (~ox.dir.~ppg.l,226 9. S. 158,160~
          Uainoa t. HeeljrUoartruotioa Co. (Tex.~l+.Agp.),242
          S.W. J26,, $29 (wzlb rarused.



                 =Whrn       the   road   bonds    are   toted by   aa   entire
          oounty, the lneo rated oltlea aad tomu loaatml
          thorain am oertaT IQ lnt4gal   tta at the oountp.
          ft,Wa     n6t nroraatiry to arpreaar r PO rtatcrllrtJcm
          oo~titutloMl      prorlcion    abora montirvhad.   All tar-
          able property@ a 6QUBty fr,aubjrot to tU8tiOB
          for t&a payment of oount road bonds. Thr Wmm%l)-
          alo~orr*‘eourt ha8 tha r 7gkt to axpsdd OouBtY r-4
          bond.ruads on oouaty roads and higtbmm in aq pa-8
          of tho oouaty. Xf I street of 1111      lnoclrparatodtown or
          o:ty iorpLs   a eonaeotlnglid In the OouBty ~066 Or
          atrtr highway,    we think   it 18 a bOU?XtrFoad within
          the a@&&%      or tho statutes to the extent that OOUnjiY:
          faada may be *gent ior the laprmrm)at thereof
          w oowB4 the tom ok O* 6ot=n:n8 ward pa4=-:4
          baa pa~&unl, jurl~aiotio~ of the atraet~ and high-va
          tharwf, ana the ~~~&aalonera* owrt would have Ii0
          authopity t,~l:~~~va street8 or hIghWe 8 within UUBl-
          ~:pdl:tl~~    in sonfllot wlth the jurisdfOtlOB of the
          olty tb lltiprow    tha a-.      xowevm, au’111thqln~taat
          oaae, w&we Mm improvement 1s XQU~*wlQh f&e Oon8*nt
          01: approval   of the   elty we find  rw 8tatutorV   Or @On-
           abltutlonal slllpedim*nt.In hot, wa think         tha
          aueopltlga         above    eltsd   .fUlly     EUh3lB   the rl&t*‘”
Hon. B. Bat Edwards - Page 6


       The OWxt            quoted   from   the    opinioa    o? Siiete   t.   JQAW, rupra,
aad   we   rlah   to      rwiunpb*Eiso      the    ?   ollo~rlaglreoaptt
            wt ...It ir only when both bodibr rttempt be
       rot ia oppoaitian to, End In ooa?liat with ~44
       other, that the potrsrand ruthuxity of OM mat
       06aaa onb ylold to that of tkr otlke,  8nd la aueh
       a atate of thioga, 2 an of t&r dpfnfah that tha
       ruthwlty of the Ooaaty Court muat ylald to that
       O? the tOWB cb\iaoi~.‘”
                                                               %
     Buaod UpOB the for*@43       authority, it la elrar to ua t&at
0 oounty may Bob pwohnar land la an lnoor oratrd olty ror h1+
war pwpoama if auoh purahsra aosfllota WI              orirdlotloa
or the munsoiprllty; hewerat, it lo our oplnlon ? the olty
appmman, ooarrrmtato, loqUie~+368 ox ooopwatea la tha pumhma,
thoa thr oouat~ m8y pUr*lu88    the  lead for woh pmrpore.     This
riau is not inoomirtont     with thhrholding that tE* rauaty may
not 00nam auah lea&        The poww a? ooniIemn8tlon,   I? prseeat
In thq oeunty, uarld b there m$axdlwa        of oonaent or a~ roval
of the oity. 8uoh powor would ooarliot with the Jurlsdlog loa er
the 019~ OT~P its    8tXetttE$ thwofore, under 8apla authority thuro
la no euoh pawe? in tha oounty. But thsc, la *pcww to puxahaoq~with
the approval or ognneikto? the atty.
     Aa ym aentlmt*d in your brief, oourtlsaaro prsoluded ?rcn
making any frPOrotrrainto? Bau&y  roads which hare boon deaigaatad
aa state highwaya, axeopt  the furnlahlag et rfght-or-way&    Art-
lole 6674~6, Y.A.U.B., prorldw    in parts
            @t...Rofarther i3lpromsent of a uiblyatea a&*11
       be mdo wlth t&o rid O? or with aa moaira iuralshad
       by the OOUt$,l, ssoapt the @Oquf6I tfon Or Xi&t-Of-
       ways *IOh may be tarnlahrd by the oountloa, t4kelr
       rubdfofaorr or deilned reed di8triota.w
       TOW ~oeablon* are, thsreror*, mawared                        Pa   iolfowat

     1. A oounty dew not hsto thelagal ri&t     to aoquirr proper-
ty iB aQ inoorp6rat.d rlty er town fez stat* highffaypurpose8
by ooadmaatioa.

      2,     Eme~w,             it map purohase auob laobe to? right-of-way
~UF~O~W       for      rtatr     h&kiwaya I? tha oity or tom approvea, 60%
aenta,     or agsma            to auoh purohaue.
      3. The prooeetla or road bond8 Issued ior auoh ptar~oeamay
be tared to purohaae auoh %?lght-Of-WWi. It it la sp00irw.t in the
prg-elg&ion order #at tha prooeade rill be spent anly OxIOWtsiB
n-d    ~ghwaya,  then the prooeeda may bo apent cm no other high-
waya,  ?or guoh aprolfiaation la a part a? and a limitation OB th0
bond purpoeo t In Oplnloa Flo.O-J.190fhi8  departmrnt hold that
a oounty la without authority to 1~1~0va oity atreats  unleaa auoh
lt,r etJtg
         o o nr titu to          l pa rt of   thtt OoUiW      road DJTlte%       A OOPYoi
 .



Eon. H. Pat Zdvmrds -    Page    7



thi8 opinion ha8 alwhdp         ‘iWanrorwarded      to you.
     4*  Hot only may a&oh bond prooscds ba usrd to purobrsa tha
right-of-ways, but also any appropriate road funds may ba so used.
     It ia amphaslaad that the oountp baa the power toIniwere~o
euoh land only ror oountp or state hl&hwey purpoess.
s.ords,the   eountg   has no power or   authority      with   rsspsot to   olty
streets M&ah     QW   nob pert or the   oountp       ro&@ or state highwar
rgrtem,